

114 HR 6201 IH: Clean Water Healthy Communities Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6201IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act with respect to the monitoring program for unregulated
			 contaminants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Healthy Communities Act. 2.Monitoring for unregulated contaminantsSection 1445 of the Safe Drinking Water Act (42 U.S.C. 300j–4) is amended—
 (1)in subsection (a)(2)— (A)by striking subparagraph (A) and inserting the following:
					
						(A)Establishment
 (i)In generalThe Administrator shall promulgate regulations establishing the criteria for a monitoring program for unregulated contaminants for all public water systems, regardless of the number of people served by a public water system.
 (ii)RequirementsIn promulgating regulations under clause (i), the Administrator shall— (I)require the monitoring of drinking water supplied by public water systems; and
 (II)vary the frequency and schedule for monitoring requirements for public water systems based on— (aa)the number of people served by a public water system;
 (bb)the source of the water supply; and (cc)the contaminants likely to be found in the water supply.; and
 (B)by striking subparagraph (C) and inserting the following:  (C)Grants for small and medium system costsFrom funds reserved under section 1452(o) or appropriated under subparagraph (H), the Administrator shall pay the reasonable cost of such testing and laboratory analysis as are necessary to carry out monitoring to assess the occurrence of unregulated contaminants in public water systems that serve a population of 10,000 or fewer.; and
 (2)in subsection (g), by striking paragraph (7) and inserting the following:  (7)Unregulated contaminantsWith respect to contaminants for which a national primary drinking water regulation has not been established, the database shall include—
 (A)monitoring information collected by public water systems under subsection (a); and (B)other reliable and appropriate monitoring information on the occurrence of the contaminants in public water systems that is available to the Administrator..
			